                      Case 1:21-cr-00254-VSB Document 1 Filed 04/16/21 Page 1 of 1

                                                                                                                 DOCKET NUMBER (Tran. Court)
PROB 22                                                                                                          2:16CR00094-2
(Rev. 2/88)
                              TRANSFER OF JURISDICTION                                                           DOCKET NUMBER (Rec. Court)


                                                                                                                       21cr254
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                         DISTRICT                            DIVISION

Donald McFarlan                                                              DISTRICT OF VERMONT
Southern District of New York
                                                                             NAME OF SENTENCING JUDGE

                                                                             The Honorable William K. Sessions III
                                                                             DATES OF PROBATION/SUPERVISED        FROM            TO
                                                                             RELEASE:
                                                                                                                  8/12/2019       8/11/2023
OFFENSE


Conspiracy to Distribute 28 Grams or More of Cocaine Base and 100 Grams or More of Heroin

PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF VERMONT

             IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Southern
District of New York upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this Court.*




          April 16, 2021                                                          /s/ William K. Sessions III
          Date                                                                    United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be
accepted and assumed by this Court from and after the entry of this order.



              4/16/21                                                            s/ Ona Wang
          Effective Date                                                          United States District Judge




                                              JUDGE BRODERICK
